DETAILED ACTION
This is in response to after final amendment filed on April 26, 2021. Claims 1-20 are pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on April 26, 2021.
Regarding independent claims 1, 9 and 16, the closest art, Vijayan et al. (U.S. Pub No. 2013/0263289), disclose a plurality of policy rules (Fig. 5; Vijayan, [0044], the policy rules specify a schedule for performing information management operations such as encryption, compression) comprising a first policy rule that specifies applying a first data reduction scheme to data in the computer memory that matches first characteristics and a second policy rule that specifies applying a second data reduction scheme to data in the computer memory that matches second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme (Vijayan, [0069], A policy may include any of the criteria and rules described above in connection with the discussion of information management polices generally.  The selected policy may specify how frequently the distribution module should collect hosted data from the service, the type or other characteristics of hosted data that the distribution module should collect e.g., all data versus photos versus documents, etc.), and/or the types of information management operations that the IMS should perform on collected hosted data (e.g., deduplication, content indexing, archiving, etc). Goel et al. (US Patent No. 8675648) disclose determining that data in the computer memory matches the characteristics (Goel, column 8, line 33-43, at 312 analyzing a sector is also performed to determine an optimum compression scheme for a sector.  Column 9, line 63 to column 10, line 7, and an address value associated with a location of the pattern in the memory is included in the compressed sector, at 433.  If at 412, a combined compression scheme (pattern and run-length) is selected, a pattern is determined, at 441; pattern is stored, at 442; an address value associated with a location of the pattern in the memory is included in the compressed sector, at 443; run0lengths in the sector are determined, at 444; and the run0lengths are compressed or encoded in a compressed sector, at 445); and applying the first data reduction scheme to the first data, and applying the second data reduction scheme to the second data (Goel, column 8, line 44-62, the sector is compressed at 313 after the compression scheme has be selected.  A hardware compressor can be optimized to compress a sector based on a compression scheme and can be selected from two or more hardware selectors based on the compression scheme selected at 312); and determining that data does not satisfy the plurality of policy rules (Goel, abstract; col.2, lines 16-34 and col.3, lines 43-66). However, the prior art fails to disclose or suggest the claimed provision “a first policy rule that specifies applying a first data reduction scheme to data in the computer memory that matches first characteristics and a second policy rule that specifies applying a second data reduction scheme to data in the computer memory that matches second characteristics, wherein the first data reduction scheme is different from the second data reduction scheme includes applying the first data reduction scheme to the first data; modifying a metadata block corresponding to the first data and the second data to indicate that the first data reduction scheme was applied to the first data; applying the second data reduction scheme to the second data; and modifying the metadata block to indicate that the second data reduction scheme was applied to the second data” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                         April 28, 2021